Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-4, 6, 8-9, 11, 13-20 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 
Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6, 8-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (USP 8,248,083) (hereinafter “Inoue”). For claim 1, Inoue, as shown mainly in FIGs. 1-2 (and annotated FIG. 1 depicted below), disclose a suspension 10 comprising: a base plate 11 including a distal elongated element having a non-straight baseplate edge (as labeled in annotated FIG. 1, below) and a proximal elongated element having a non-straight baseplate edge (as labeled on annotated FIG. 1, below), at least one of the non-straight baseplate edge of the distal elongated element and the non-straight baseplate edges of the proximal elongated element includes a concave portion located near the upper surface of an actuator, i.e., both include concave portions; and a load beam 12/13 coupled to the base plate 11 such that a first mounting shelf (FIG. 2; formed by hinge member 13, right side) is exposed adjacent to the distal elongated element, and a second mounting shelf (FIG. 2; formed by hinge member 13, left side) is exposed adjacent to the proximal elongated element, the first mounting shelf and the second mounting shelf are configured to receive an actuator 15, such that an edge of the actuator and the at least one non-straight baseplate edge forms a gap, e.g., gap is filled by adhesive 50 (FIGs. 1 & 2).

    PNG
    media_image1.png
    603
    436
    media_image1.png
    Greyscale

With respect to the intended use limitation “to reduce adhesion overflow,” appearing in claims 1 & 8, note that a recitation with respect to the manner in which a claimed apparatus (i.e., “at least one of the non-straight baseplate edge of the distal elongated element and the non-straight baseplate edges of the proximal elongated element includes a concave portion located near the upper surface of an actuator”) is intended to be employed (i.e., to reduce adhesion overflow, for instance) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (PTO BPAI 1987).  As such, it
is merely a statement of intended use, not a structural limitation, and thus is considered to be met by the described structure of Inoue, supra.  A statement of intended use in an apparatus claim does not distinguish over a prior art apparatus that discloses all of the recited limitations and is capable of performing the recited function. In re Schreiber, 128 F.3d 1473, 1477-79 (Fed. Cir. 1997); see also Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (statements of intended use typically do not limit the scope of a claim because they "usually do no more than define a context in which the invention operates"). 
As per claim 2, Inoue is further considered to teach wherein the gap 50 is filled with an adhesive, (see col. 4, lines 36-40).
As per claim 3, Inoue is further considered to encompass, wherein the at least one non-straight baseplate edge (as previously described) enables enhanced tolerance for placement of the actuator and dispensing of the first adhesive 50.  It is noted that the language “enables enhanced tolerance for placement of the actuator and dispensing of the first adhesive,” is considered to only encompass intended use and as such, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claim apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
As per claim 4, Inoue is further considered to teach wherein the at least one non-straight baseplate edge of the distal elongated element includes at least one straight base plate edge portion (e.g., the middle portion between the curved concave portions are considered to be “straight” (FIG. 1).
As per claim 6, Inoue is further considered to teach wherein the at least one non-straight baseplate edge of the proximal elongated element includes at least one straight base plate edge portion, e.g., the middle portion between the curved concave portions are considered to be “straight” (FIG. 1).
Further, with respect to claim 8 Inoue as shown mainly in FIGs. 1-2 (and annotated FIG. 1 depicted above) is considered to teach a base plate 11 comprising: a distal elongated element including at least one non-straight baseplate edge (as previously described-see claim 1); and a proximal elongated element separated by the distal elongated element by an actuator receiving space (as previously described-see claim 1), the proximal elongated element including at least one non-straight baseplate edge (as previously described, i.e., FIG. 1 depicts at least two curved portions on each distal elongated element of the baseplate).  The description of the intended use recitation of “to reduce adhesion overflow” set forth in claim 1, supra, is incorporated herein.
For claim 9, similar to claim 4, supra, Inoue is further considered to teach wherein the at least one non-straight baseplate edge of the distal elongated element includes at least one straight base plate edge portion (e.g., the middle portion between the curved concave portions are considered to be “straight” (FIG. 1).
As per claim 11 (and similar to claim 6, supra), Inoue is further considered to teach wherein the at least one non-straight baseplate edge of the proximal elongated element includes at least one straight base plate edge portion, e.g., the middle portion between the curved concave portions are considered to be “straight” (FIG. 1).

Allowable Subject Matter
Claims 13-20 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. 
A…Applicant submits, on page 4 of the “Remarks”: “In other words, Inoue seeks to address the shortcomings identified in the present application, not by reducing the adhesion overflow, but rather by completing a dielectric breakdown step before the resin is completely cured. See Col. 5, lines 61-63.” and “Inoue does not teach one or more of the non- straight baseplate edge of the distal elongated element and the non-straight baseplate edge of the proximal elongated element includes a concave portion located near an upper surface of an actuator to reduce adhesion overflow, as claimed herein.” (emphasis added by Applicant)
This is not found persuasive.  As addressed in the body of the rejection, supra, in response to applicant's argument, a recitation of the intended use, i.e., “to reduce adhesion overflow,” of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is considered that the structure taught by Inoue, i.e., “at least one of the non-straight baseplate edge of the distal elongated element and the non-straight baseplate edges of the proximal elongated element includes a concave portion located near the upper surface of an actuator,” is capable of “reducing adhesion overflow,” with the aforementioned structure, and as such, satisfies the claimed structural limitations.
Thus the rejection(s) with respect to Inoue have been maintained.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
May 6, 2022